DETAILED ACTION
This Office Action is in response to the communication filed on 10/02/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Abhik A. Huq (Reg. No. 40,656) on 06/16/2021.
The application has been amended as follows:
1. (Currently Amended) A method for out of path border gateway protocol (BGP) validation, the method comprising:
receiving, at a first network component of a network from a second network component of a different network, a prefix announcement;
denying, by the first network component, acceptance of the prefix announcement;
first network component, the prefix announcement to a BGP monitor at an out of path validation controller;
evaluating, at the out of path validation controller, the prefix announcement against one or more validation tests;
sending, by the BGP monitor at the out of path validation controller to the first network component, a validation notification based on a validation score for the one or more validation tests; and
updating, the first network component by the out of path validation controller with the prefix announcement, based on the validation notification being associated with a positive validation.
2. (Currently Amended) The method of claim 1, further comprising:
setting the first network component to deny all inbound prefix announcements.
3. (Currently Amended) The method of claim 1, further comprising:
retrieving, by the BGP monitor at the first network component, the prefix announcement; and
receiving, by [[a]]the BGP monitor at the out of path validation controller, the prefix announcement.

computing the validation score by summing scores from the one or more validation tests[[,]].
7. (Currently Amended) The method of claim 1, wherein the updating further comprising:
programming, by the out of path validation controller, the first network component with the prefix announcement for a positive validation notification.
8. (Currently Amended) The method of claim 7, wherein [[the]]a local routing information base of the first network component is programmed by the out of path validation controller with the prefix announcement for a positive validation notification.
9. (Currently Amended) A system for out of path border gateway protocol (BGP) validation, the system comprising:
a non-route path server including a BGP monitor; and
a first physical router including a BGP monitor, wherein the first physical router being in a network and is configured to receive inbound prefix announcements from a second router in a different network and deny acceptance of the inbound prefix announcements, wherein the BGP monitor of the first physical router configured to retrieve and send the inbound prefix announcements to the BGP monitor of the non-route path server, and wherein the non-route path server is configured to:
validate the inbound prefix announcements by comparing a validation score with a threshold, where the validation score is based on a plurality of route path tests applied to the inbound prefix announcements;
send, via the BGP monitor of the non-route path server to the first physical router, a validation notification in response to the comparing; and
program the first physical router with a validated inbound prefix announcement of the inbound prefix announcements based on the validation notification being associated with a positive validation.
12. (Currently Amended) The system of claim 9, wherein the first physical router includes a local routing information base which is programmed by the non-route path server.
13. (Currently Amended) The system of claim 9, wherein the first physical router includes a pre-policy routing information base IN module which is set to deny acceptance of the inbound prefix announcements.
14. (Currently Amended) A method for out of path border gateway protocol (BGP) validation, the method comprising:
at a BGP monitor at an out of path server from a BGP monitor at a first router of a network, a denied inbound prefix announcement sent via a BGP monitoring protocol, wherein the denied inbound prefix announcement is an inbound prefix announcement received by the first router from a second router of a different network and being denied acceptance by the first router;
computing, at the out of path server, a validation score for the denied inbound prefix announcement by applying a plurality of validation tests to the denied inbound prefix announcement;
comparing, at the out of path server, the validation score against a security threshold;
sending, by the BGP monitor at the out of path server to the first router, a validation notification in response to the comparing; and
programming, by the out of path server, [[of]] the first router[[,]] with the denied inbound prefix announcementbased on the validation notification being associated with a positive validation.
15. (Currently Amended) The method of claim 14, further comprising:
setting the first router to deny all inbound prefix announcements.
a local routing information base of the first router is programmed by the out of path server with the denied inbound prefix announcement for a positive validation.
20. (Currently Amended) The method of claim [[1]]14, wherein the security threshold is a configurable multi-level security setting.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art found:
US 2014/0082216 discloses a system wherein an edge router receives an update message from a neighboring EBGP edge router, creates a modified origin validation state extended community, prepares a modified update message by attaching the modified origin validation state extended community to the update message, and sends the modified update message to a route reflector. The route reflector receives the modified update message, performs a prefix origin validation and a path validation based on the information contained in the modified update message, prepares a validation message based on the prefix origin validation and path validation, and sends the validation message to the edge router and to all other neighboring IBGP edge routers. The edge routers 
US 7,930,424 discloses a method of detecting invalid border gateway protocol (BGP) route in a network, wherein network traffic is routed based at least on BGP announcements from one or more BGP routers, the method comprising obtaining a plurality of routing information objects from the BGP announcements during an observation window, identifying a transient routing information object having at least one selected from a group consisting of a up time less than a first pre-determined threshold or a lifespan less than a second pre-determined threshold, defining a valid routing information object set by eliminating the transient routing information object from the plurality of routing information objects, and detecting a BGP route from the BGP announcements as invalid based on the valid routing information object set.
US 7,826,456 discloses a method for verifying update information in Border Gateway Protocol (BGP), includes: upon receipt of an update message, verifying, by an Autonomous System (AS), the update message according to a determined maximum time of verifications; and trusting the update message if the verifications are successful. The update message may be AS_PATH and/or prefix. 


The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "sending, via a BGP monitor at the first network component, the prefix announcement to a BGP monitor at an out of path validation controller…sending, by the BGP monitor at the out of path validation controller to the first network component, a validation notification based on a validation score for the one or more validation tests; and updating, the first 
Regarding independent claim 9: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 9: "wherein the BGP monitor of the first physical router configured to retrieve and send the inbound prefix announcements to the BGP monitor of the non-route path server, and wherein the non-route path server is configured to:…send, via the BGP monitor of the non-route path server to the first physical router, a validation notification in response to the comparing; and program the first physical router with a validated inbound prefix announcement of the inbound prefix announcements based on the validation notification being associated with a positive validation" in combination with other limitations as a whole and in the context recited in claim 9.
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "receiving, at a BGP monitor at an out of path server from a BGP monitor at a first router of a network, a denied inbound prefix 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.